             Case 2:18-cr-00422-SPL Document 475 Filed 02/23/19 Page 1 of 3



1    Thomas H. Bienert, Jr. (Cal. Bar No. 135311, admitted pro hac vice)
     Whitney Z. Bernstein (Cal. Bar No. 304971, admitted pro hac vice)
2
     BIENERT, MILLER & KATZMAN, PLC
3    903 Calle Amanecer, Suite 350
     San Clemente, California 92673
4    Telephone: (949) 369-3700; Fax: (949) 369-3701
5    Email: tbienert@bmkattorneys.com
     wbernstein@bmkattorneys.com
6
     Attorneys for James Larkin
7

8                      IN THE UNITED STATES DISTRICT COURT
9                             FOR THE DISTRICT OF ARIZONA

10   United States of America,                 No. CR-18-00422-PHX-SPL-02
11   Plaintiff,
12
                                               DEFENDANT JAMES LARKIN’S
        v.                                     REPLY TO GOVERNMENT’S
13                                             RESPONSE (DOC. 466) TO
     Michael Lacey, et al.,                    DEFENDANTS’ JOINT MOTION FOR
14                                             DESIGNATION OF 39 DOCUMENTS
     Defendants.                               SUBJECT TO THIS COURT’S
15
                                               DESTRUCTION ORDER TO BE
16                                             PRESERVED AS PART OF THE IN
                                               CAMERA RECORD IN THIS
17
                                               PROSECUTION
18

19            Defendant James Larkin, by and through his undersigned attorneys, hereby
20   replies to the government’s Response (Doc. 466) to Defendants’ Joint Motion For
21   Designation Of 39 Documents Subject To This Court’s Destruction Order To Be
22   Preserved As Part Of The In Camera Record In This Prosecution (Doc. 453).
23   Defendants’ joint motion stated that “Defendants are in the process of destroying the 39
24   documents.” Doc. 453 at 2. Undersigned counsel’s filing of this motion was notice to
25   the government of Mr. Larkin’s compliance with the Court’s order to the destroy the
26   documents. Mr. Larkin hereby provides direct notice to this Court that the documents
27                                                                                        1
28       JAMES LARKIN’S REPLY TO GOVERNMENT’S RESPONSE (DOC. 466) TO
     DEFENDANTS’ JOINT MOTION FOR DESIGNATION OF 39 DOCUMENTS SUBJECT
     TO THIS COURT’S DESTRUCTION ORDER TO BE PRESERVED AS PART OF THE IN
                      CAMERA RECORD IN THIS PROSECUTION
           Case 2:18-cr-00422-SPL Document 475 Filed 02/23/19 Page 2 of 3



1    have been destroyed to the best of undersigned counsel’s information and belief, though
2    counsel is in the process of ensuring that no back-up copies may exist on any back-up
3    server. However, as it is constitutional error for the government to withhold Brady
4    material from the defendant, the destroyed documents must be preserved as part of the
5    record for later review in this case or appellate review, if necessary, since the documents
6    clearly contain a large amount of Brady material.
7                                             Respectfully submitted,
8

9    Dated: February 23, 2019                 BIENERT, MILLER & KATZMAN, PLC
10                                            /s/ Thomas H. Bienert, Jr.
11                                            Thomas H. Bienert, Jr.
                                              Whitney Z. Bernstein
12                                            Attorneys for James Larkin
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27                                                                                          2
28       JAMES LARKIN’S REPLY TO GOVERNMENT’S RESPONSE (DOC. 466) TO
     DEFENDANTS’ JOINT MOTION FOR DESIGNATION OF 39 DOCUMENTS SUBJECT
     TO THIS COURT’S DESTRUCTION ORDER TO BE PRESERVED AS PART OF THE IN
                      CAMERA RECORD IN THIS PROSECUTION
           Case 2:18-cr-00422-SPL Document 475 Filed 02/23/19 Page 3 of 3



1                               CERTIFICATE OF SERVICE
2
             I certify that on this 23rd day of February 2019, I electronically transmitted a
3    PDF version of this document to the Clerk of the Court, using the CM/ECF System, for
     filing and for transmittal of a Notice of Electronic Filing to the following CM/ECF
4    registrants listed below.
5
                                                     /s/ Toni Thomas
6                                                    Toni Thomas
7
     David Lawrence Botsford, Botsford & Roark, dbotsford@aol.com
8    Erin E. McCampbell, Lipsitz Green Scime Cambria LLP, emccampbell@lglaw.com
9    Daniel James Quigley, Daniel J Quigley PLC, quigley@djqplc.com
10   Michael L. Piccarreta, Piccarreta Davis Keenan Fidel PC, mlp@pd-law.com

11
     Anthony R. Bisconti, Bienert Miller & Katzman PLC, tbisconti@bmkattorneys.com
     Kenneth M. Miller, Bienert Miller & Katzman PLC, kmiller@bmkattorneys.com
12
     Thomas H. Bienert, Jr., Bienert Miller & Katzman PLC, tbienert@bmkattorneys.com
13
     Whitney Z. Bernstein, Bienert Miller & Katzman PLC, wbernstein@bmkattorneys.com
14   K. C. Maxwell, Maxwell Law PC, kcm@kcmaxlaw.com
15   Adam Christian Page, Karp & Weiss PC, apage@karpweiss.com
16   Stephen M. Weiss, Karp & Weiss PC, sweiss@karpweiss.com
17   Ariel A. Neuman, Bird Marella, aan@birdmarella.com

18
     Gary S. Lincenberg, Bird Marella, gsl@birdmarella.com
     Gopi K. Panchapakesan, Bird Marella, gkp@birdmarella.com
19
     Michael D. Kimerer, Kimerer & Derrick PC, MDK@kimerer.com
20
     Rhonda Elaine Neff, Kimerer & Derrick PC, rneff@kimerer.com
21   Bruce S. Feder, Feder Law Office PA, bf@federlawpa.com
22   Andrew C. Stone, Assistant U.S. Attorney, andrew.stone@usdoj.gov
23   John Jacob Kucera, Assistant U.S. Attorney, john.kucera@usdoj.gov
24   Kevin M. Rapp, Assistant U.S. Attorney, kevin.rapp@usdoj.gov
     Margaret Wu Perlmeter, Assistant U.S. Attorney, Margaret.perlmeter@usdoj.gov
25
     Reginald E. Jones, Assistant U.S. Attorney, reginald.jones@usdoj.gov
26
     Peter Shawn Kozinets, Assistant U.S. Attorney, peter.kozinets@usdoj.gov
27                                                                                         3
28       JAMES LARKIN’S REPLY TO GOVERNMENT’S RESPONSE (DOC. 466) TO
     DEFENDANTS’ JOINT MOTION FOR DESIGNATION OF 39 DOCUMENTS SUBJECT
     TO THIS COURT’S DESTRUCTION ORDER TO BE PRESERVED AS PART OF THE IN
                      CAMERA RECORD IN THIS PROSECUTION
